Citation Nr: 9908376	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision that 
denied service connection for hypertension.


FINDING OF FACT

No competent medical evidence has been presented to link 
hypertension, which was first clinically shown more than a 
year after military service, to the veteran's period of 
service.


CONCLUSION OF LAW

The veteran's claim of service connection for hypertension is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court Veterans Appeals prior to March 1, 
1999) (Court) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  (When the disability at issue is 
hypertension, service incurrence or aggravation will be 
presumed when this disability is manifested to a compensable 
degree within one year of separation from service.)  

In the veteran's case, his service medical records do not 
include a diagnosis of hypertension.  When the veteran was 
examined in December 1973 for separation purposes, he 
reported a history of increased blood pressure noted in 1970.  
However, hypertension was not diagnosed following the 
December 1973 examination.  (His blood pressure reading was 
120/60.)  It was not until more than one year after the 
veteran's separation from service that hypertension was 
diagnosed-March 1975.  Specifically, a March 1975 VA 
treatment record shows that the veteran reported a history of 
hypertension in service.  Moreover, subsequently prepared 
records refer to problems with hypertension, especially 
during the 1980's and 1990's.  

What is significant about the available evidence is what it 
does not show.  It does not demonstrate that hypertension was 
diagnosed in service or until more than a year after the 
veteran's separation from service.  Although the veteran gave 
a history of increased blood pressure at his December 1973 
separation examination, and hypertension was later diagnosed 
in March 1975, there is no indication that the veteran is 
competent to diagnose hypertension or to comment upon its 
etiology or time of onset.  Espiritu, supra.  Even the 
history reported by him in March 1975 of having been treated 
in service for hypertension does not suffice.  Id.  
Consequently, absent the presentation of competent medical 
evidence showing diagnosis of this chronic disease during 
service or a link between post-service diagnosis and service, 
the veteran's claim may not be considered well grounded.  
Additionally, without evidence showing hypertension to a 
compensable degree within a year of the veteran's separation 
from service, he is not aided by the presumption of § 3.307.  


ORDER

Service connection for hypertension is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


